PER CURIAM.
Kevin Owens, an inmate who challenged in the trial court four disciplinary reports, appeals the order dismissing in part and denying in part his petition for writ of mandamus. Because only the trial court’s denials of claims on the merits are being challenged, we treat the appeal as a petition invoking this Court’s certiorari jurisdiction and deny the petition on the merits without further discussion. See Thomas v. State, Fla. Dep’t of Corr., 89 So.3d 300, 300 (Fla. 1st DCA 2012) (reviewing the trial court’s order dismissing in part and denying in part a mandamus petition and treating as an appeal the dismissal of claims for failure to exhaust administrative remedies, but reviewing under the certiorari standard the denial of claims on the merits); see also Williams v. Tucker, 87 So.3d 1270, 1271 (Fla. 1st DCA 2012) (treating the appeal as a petition invoking the Court’s certiorari jurisdiction where the trial court denied the mandamus petition upon finding that the petitioner failed to demonstrate any liberty interest to challenge his disciplinary report).
DENIED on the merits.
WOLF, LEWIS, and OSTERHAUS, JJ., concur.